Citation Nr: 0906182	
Decision Date: 02/19/09    Archive Date: 02/27/09

DOCKET NO.  94-36 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Dennis L. Peterson, Attorney 
at Law


ATTORNEY FOR THE BOARD

S. Bush, Counsel




INTRODUCTION

The veteran served on active duty from March 1964 to 
September 1966.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Phoenix, Arizona (the RO).  

Procedural history

The veteran filed his initial claim of entitlement to service 
connection for PTSD in February 1991.  The above-referenced 
May 1992 rating decision denied the claim, and the veteran 
perfected an appeal of the decision.

The Board subsequently remanded the case in June 1998 for the 
purpose of obtaining additional information from the veteran 
regarding his alleged in-service stressors and conducting 
additional development in attempt to verify the stressors so 
identified.  The Board again remanded the case in March 2001 
to ensure compliance with its prior remand instructions.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

In October 2002, under the authority granted by 67 Fed. Reg. 
3099, 3104 (Jan. 23, 2002) [codified at 38 C.F.R. § 
19.9(a)(2) (2002)], the Board requested that additional 
correspondence be sent to the veteran advising him of the 
need to submit more specific detail regarding his numerous 
alleged stressors.  The Board also requested that additional 
stressor verification efforts be undertaken.  The regulation 
which granted the Board the authority to engage in initial 
development of the evidentiary record was subsequently 
rendered invalid.  The Board then remanded the case in 
September 2003 for the additional development previously 
requested.  See Disabled American Veterans v. Secretary of 
Department of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003) [absent a waiver, the Board may not adjudicate a claim 
based on evidence which has not been previously considered by 
the RO.]
After attempting to verify the veteran's alleged stressors, 
the VA Appeals Management Center (AMC) again denied the 
veteran's claim in a January 2006 supplemental statement of 
the case (SSOC).  

The Board denied the veteran's claim in an October 2006 
decision.  The veteran  appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (the 
Court).  In February 2008, counsel for the veteran and the 
Secretary of VA filed a Joint Motion for Remand.  An Order of 
the Court dated February 21, 2008 granted the Joint Motion 
and remanded the Board's decision.  The case was subsequently 
returned to the Board.

This appeal is REMANDED to the RO via the AMC.


REMAND

In the February 2008 Joint Motion, the parties asserted that 
a remand was required to comply with the Board's September 
2003 remand instructions.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance].  

Specifically, in the September 2003 remand, the Board 
instructed the RO to contact the National Archives and Record 
Administration (NARA) and the U.S. Army & Joint Services 
Records Research Center (JSRRC) [formerly the U.S. Armed 
Services Center for Unit Records Research (CURR)] and request 
these depositories "forward any and all unit operational 
reports, reports of survey as to the property loss, military 
criminal investigations, records of trial by courts-martial, 
or any other information regarding the appellant's claimed 
stressors."  

The parties to the Joint Motion acknowledge that in November 
2005 JSRRC provided a summary of the records they had 
reviewed, but "did not provide any of the actual records but 
merely summarized the contents of the records, there by [sic] 
precluding the Board's review of the actual documentary 
evidence."  See the Joint Motion, page 2.  Copies of these 
records must therefore be obtained.

Accordingly, the case is REMANDED for the following action:

1.  VBA should contact JSRRC 
and request copies of the 
records referenced in the 
September 2003 Board remand 
and the Joint Motion, namely 
unit histories of the 27th 
Maintenance Battalion and 1st 
Calvary Division, which were 
relied upon in the November 1, 
2005 communication from JSRRC 
concerning the veteran's 
alleged in-service stressors.  
All efforts to obtain such 
records should be documented 
in the claims folder.

2.  After undertaking any 
additional development deemed 
by it to be appropriate, VBA 
should then readjudicate the 
veteran's claim of entitlement 
to service connection for 
PTSD.  If the benefit sought 
on appeal remains denied, in 
whole or in part, VBA should 
provide the veteran with a 
SSOC and allow an appropriate 
period of time for response.  
The case should then be 
returned to the Board for 
further consideration, if 
otherwise in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




